IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1182
                                Filed May 6, 2015


IN RE THE MARRIAGE OF BRIAN WALTER PRUIN
AND LAURA M. PRUIN

Upon the Petition of
BRIAN WALTER PRUIN,
      Petitioner-Appellee,

And Concerning
LAURA M. PRUIN,
     Respondent-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Bremer County, Gregg Rosenbladt,

Judge.



      Laura Pruin appeals from the district court’s ruling on her application to

modify the physical care provisions of the parties’ dissolution decree.

AFFIRMED.



      Andrew B. Howie of Hudson, Mallaney, Shindler & Anderson, P.C., West

Des Moines, and Karen L. Thalacker of Gallagher, Langlas & Gallagher, P.C.,

Waverly, for appellant.

      Shanna Chevalier and Lana L. Luhring of Laird & Luhring, Waverly, for

appellee.



      Considered by Danilson, C.J., Potterfield, J., and Miller, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                        2


DANILSON, C.J.

       Laura Pruin and Brian Pruin were married in September 1998 and had

four children together. A dissolution decree was entered in August 2011 in which

the court ordered shared physical care of the four minor children. Laura filed a

petition to modify the decree on April 10, 2013, seeking to end the shared care

arrangement and have the children placed in her physical care. Following a May

2014 trial, the district court ruled Laura had failed to meet her burden to prove a

substantial change of circumstances warranted modification of the decree and

she failed to prove she was a better parent. See Melchior v. Kooi, 644 N.W.2d

365, 369 (Iowa 2002) (recognizing that an initial shared care arrangement

resulted from a finding that both parents are capable parents and that in those

circumstances to prove a modification is warranted, the petitioner must show

both a change of circumstances and that the petitioner is a better parent). The

court wrote in part:

              Laura and Brian do have different styles and outlooks on
       parenting. However, both are very invested in spending time with
       the children, and contributing to their growth and development.
       Laura is clearly the more “intense” of the two parents. She believes
       it is important to have the children involved in services, and
       believes it is very important that all appointments be kept and that
       the children receive all appropriate treatment for their diagnoses.
       Brian is the more “laid-back” of the two parents. He does not seem
       opposed to the children being involved in counseling or medication
       management, but he seems to have more interest, for example, in
       having the children engage in exercise or other outdoor activities to
       help handle some of their hyperactive behaviors. After hearing the
       testimony of both parties, the Court finds that while their parenting
       styles and theories are somewhat different, the parents’ outlooks
       are complementary to each other, and both contribute toward the
       well-being of the children.
              ....
              At the conclusion of trial, Laura requested that she be
       granted primary physical care of the children. Brian requested that
                                         3


       the Court not modify disposition at all, and that the Court keep the
       original visitation schedule as contained in the 2011 decree. Brian
       noted that due to a continued “upward trend” in communication
       between himself and Laura, and because this “upward trend” also
       applied to the children’s situation (as supported by the testimony of
       [special education teacher] Peggy Martin-Holdiman and [teacher]
       Katie Johnston) that the shared care arrangement was working
       remarkably well.
               The Court concurs with that thought. The parties are
       attempting to co-parent four younger children with special needs, in
       two different households. The scheduling and the transitions are
       understandably challenging. However, it seems to the Court that
       things are going as well as or better than could be expected under
       the circumstances.
               The Court will comment as well on the test of “better”
       parenting. If a substantial change in circumstances had been
       found, the Court would need to analyze in more detail who could
       provide the “better” parenting for the four children. The Court has
       indirectly discussed this issue above. Each parent has a slightly
       different outlook on the children, and each parent obviously has
       strengths and weaknesses. Those qualities are discussed above.
       Both Laura and Brian are credible, they are both clearly interested
       in the children’s well-being, and their parenting styles and strengths
       and weaknesses complement each other in certain respects. The
       Court cannot find and does not find that either parent provides
       “better” parenting than the other at this time.

Laura appeals, contending the district court erred in failing to grant her

modification petition.

       Upon our de novo review, see Iowa R. App. P. 6.907 (stating we review an

equity action de novo), we find no reason to modify the district court’s ruling. The

district court wrote a thoughtful and considered ruling, accurately stating the legal

principles at play. Its factual findings are fully supported by the record. We

acknowledge the situation with the children sleeping at their grandmother’s

house is not an ideal joint physical care arrangement, and we hope that it is only

temporary. Brian’s abuse of one of the children is troubling, but he accepted

responsibility for the incident, and it has been fully dealt with by the Iowa
                                         4


Department of Human Services, which is no longer involved. And for now, as the

district court stated, “[T]hings are going as well as or better than could be

expected.” The parents undoubtedly will have many new challenges to face in

the future and, in time, the joint physical care arrangement may prove to be

unworkable or they may succeed notwithstanding the challenges.            At this

juncture, we agree the change in circumstances since the entry of the decree

does not support modification of the physical care arrangement.           Further

discussion would be of little value, and we therefore affirm without further

opinion. See Iowa Ct. R. 21.26(1)(b), (d), (e).

       Brian requests an award of appellate attorney fees.             An award

of appellate attorney fees is not a matter of right, but rests within our sound

discretion. In re Marriage of Okland, 699 N.W.2d 260, 270 (Iowa 2005). “We

consider the needs of the party making the request, the ability of the other party

to pay,” and the relative merits of the appeal. In re Marriage of Berning, 745

N.W.2d 90, 94 (Iowa Ct. App. 2007). While Brian has prevailed, we note he

makes about twice as much as Laura, who has a limited income. We do not

award appellate fees. Costs are assessed to Laura.

       AFFIRMED.